                                                                                   FILED
                              UNITED STATES DISTRICT CO
                                                                                   MAY 1 0 2019
                            SOUTHERN DISTRICT OF CALIFO

 UNITED STATES OF AMERICA,


                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
EVANGELINA FRANCO-MOLINA (2),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D    granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment:
      21:952, 960 - Importation of Cocaine (1); and 21:952, 960 - Importation of Heroin (2)




Dated:
                                                    Hon. William Q. H es
                                                    United States District Judge
